Title: To Benjamin Franklin from Pierre Bonnefoux, 22 May 1782
From: Bonnefoux, Pierre
To: Franklin, Benjamin


Monsieur
paris le 22 mai 1782
Notre professeur de philosophie, dont vous avés bien voulu accepter la dedicace, vient de me marquer qu’il a eu l’honneur de vous écrire pour vous en remercier. Il me parle en meme tems de l’academie des sciences de Toulouse que je vous avois indiquée pour vous representer et il m’observe que lorsque la thèse Sera Soutenue le plus grand nombre des membres de Cette Compagnie Sera à la Campagne. Comme il desire de donner tout l’éclat possible à un acte public qui doit être Soutenu Sous vos auspices, il desireroit que vous voulussiés bien écrire à Mr. le marquis de grammont, qui est à la tête des magistrats Municipaux de Toulouse, pour le prier de vous representer. Avec cette lettre, que Vous auriés la bonté de M’envoyer meme Sans y mettre d’adresse, il Se charge d’avoir une assemblée très brillante. Comptant Sur votre complaisance à cet egard, il a retenu la lettre que vous aviés écrite à l’academie et il la Suprimera. Je Suis bien faché, Monsieur, de vous donner encore cet embaras; mais je me flate que vous ne desaprouverés pas le Zele du professeur qui ayant l’honneur de vous avoir pour mecene, ne veut rien épargner pour donner de l’eclat à Son exercice. Mr. le marquis de Grammont Sera très flaté de la preferance que vous lui donnerés et il rassemblera avec lui tout ce qu’il y a de plus distingué à Toulouse, pour faire les honneurs de la these. J’espere que vous voudrés bien M’envoyer Cette lettre le plutôt qu’il vous Sera possible, à la Doctrine chretienne rue des fossés St. Victor à Paris.
J’ai l’honneur d’être avec un très profond respect Monsieur Votre très humble et très obéissant Serviteur
BonnefouxSuperieur-général
 
Notation: Bonnefoux 22 May 1782.
